               Case 4:20-cv-07912-HSG Document 9 Filed 02/05/21 Page 1 of 4



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
9                                  OAKLAND DIVISION
10
      ELLIOTT MANAGEMENT
11    CORPORATION,                                        Case No. 4:20-cv-07865-HSG
12                              Appellant,
                                                          ORDER GRANTING IN PART AND
13           v.
                                                          DENYING IN PART
14    PG&E CORPORATION, et al.,                           ADMINISTRATIVE MOTION OF
15                                                        REORGANIZED DEBTORS TO
                                Appellees.                CONSOLIDATE CERTAIN
16                                                        BANKRUPTCY APPEALS
      CANYON CAPITAL ADVISORS LLC,
17    et al.,
                                                          Case No. 4:20-cv-07911-HSG
18                              Appellants,
19           v.
20    PG&E CORPORATION, et al.,
21                              Appellees.
22    PACIFIC INVESTMENT
23    MANAGEMENT COMPANY LLC,
                                                         Case No. 4:20-cv-07912-HSG
24                              Appellant,

25           v.

26    PG&E CORPORATION, et al.,
27                              Appellees.
28
     ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION OF
     REORGANIZED DEBTORS TO CONSOLIDATE CERTAIN BANKRUPTCY APPEALS
     Case No. 4:20-cv-07865-HSG; Case No. 4:20-cv-07911-HSG; Case No. 4:20-cv-07912-HSG
              Case 4:20-cv-07912-HSG Document 9 Filed 02/05/21 Page 2 of 4


1
           WHEREAS, the notice of appeal filed by Elliott Management Corporation,
2
     on behalf of itself and certain funds and accounts managed, advised, or sub-advised
3
     by it (“Elliott”), was docketed on November 10, 2020 in the case captioned 4:20-cv-
4
     07865-HSG (the “Elliott Appeal”);
5
           WHEREAS, the notice of appeal filed by Canyon Capital Advisors LLC,
6
     Citadel Advisors LLC, Davidson Kempner Capital Management LP, Farallon
7
     Capital Management, L.L.C., Sculptor Master Fund, Ltd., Sculptor Enhanced Master
8
     Fund, Ltd., Sculptor Credit Opportunities Master Fund, Ltd., Sculptor GC
9
     Opportunities Master Fund, Ltd., Sculptor SC II, LP, and Värde Partners, Inc., on
10
     behalf of themselves, and/or certain funds and accounts managed, advised, or sub-
11
     advised by them (the “Additional Noteholder Group”), was docketed on November
12
     10, 2020 in the case captioned 4:20-cv-07911-HSG (the “Additional Noteholder
13
     Appeal”);
14
           WHEREAS, the notice of appeal filed by Pacific Investment Management
15
     Company LLC, as investment adviser or manager for certain funds and accounts
16
     (“PIMCO” and, together with Elliott and the Additional Noteholder Group, the
17
     “Appellants”), was docketed on November 10, 2020 in the case captioned 4:20-cv-
18
     07912-HSG (the “PIMCO Appeal” and together with the Elliott Appeal and the
19
     Additional Noteholder Appeal, the “Appeals”);
20
           WHEREAS, on December 7, 2020, PG&E Corporation and Pacific Gas and
21
     Electric Company, as debtors and reorganized debtors (collectively, the
22
     “Reorganized Debtors”), filed the Administrative Motion of Reorganized Debtors to
23
     Consolidate Certain Bankruptcy Appeals (the “Motion”), requesting that the
24
     Appeals be administratively consolidated and the parties be directed to submit
25
     consolidated briefing;
26
27
28   ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE
     MOTION OF REORGANIZED DEBTORS TO CONSOLIDATE CERTAIN BANKRUPTCY APPEALS
     Case No. 4:20-cv-07865-HSG; Case No. 4:20-cv-07911-HSG; Case No. 4:20-cv-07912-HSG
                                                 1
                 Case 4:20-cv-07912-HSG Document 9 Filed 02/05/21 Page 3 of 4


1
           WHEREAS, on December 11, 2020, Appellants filed the Appellants’ Joint
2
     Limited Opposition to Administrative Motion of Reorganized Debtors to Consolidate
3
     Certain Bankruptcy Appeals (the “Limited Opposition”), in which Appellants
4
     (i) stated that they do not oppose the Reorganized Debtors’ request to consolidate
5
     the three Appeals for administrative purposes, and (ii) opposed the Reorganized
6
     Debtors’ request for the Court to order consolidated briefing;
7
           WHEREAS, this Court having reviewed the Motion and the Limited
8
     Opposition, and after due deliberation thereon and sufficient cause appearing
9
     therefor,
10
           IT IS HEREBY ORDERED THAT:
11
           1.       The Motion is GRANTED in part and DENIED in part as set forth
12
     herein.
13
           2.       The cases captioned 4:20-cv-07865-HSG, 4:20-cv-07911-HSG, and
14
     4:20-cv-7912-HSG are hereby consolidated for administrative purposes into the
15
     earlier filed case: Case No. 4:20-cv-07865-HSG.
16
           3.       The earlier-filed case, Case No. 4:20-cv-07865-HSG, shall serve as the
17
     lead case for the Appeals. The clerk is directed to administratively close the two
18
     later-filed cases, Case Nos. 4:20-cv-07911-HSG and 4:20-cv-7912-HSG. All future
19
     filings should be done in the lead case (Case No. 4:20-cv-07865-HSG) only and
20
     should be captioned “In Re Elliott Management Corp. v. PG&E Corp.”
21
           4.       The Reorganized Debtors’ request to order consolidated briefing is
22
     DENIED.
23
           5.       Each of the Appellants shall be permitted to submit separate principal
24
     briefs and reply briefs, as applicable, and such briefs shall comply with the length
25
     limitations set forth in Fed. R. Bankr. P. 8015(a)(7) and 8015(g); provided, however,
26
     that if Appellants submit separate principal briefs, the Reorganized Debtors are
27
28   ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE
     MOTION OF REORGANIZED DEBTORS TO CONSOLIDATE CERTAIN BANKRUPTCY APPEALS
     Case No. 4:20-cv-07865-HSG; Case No. 4:20-cv-07911-HSG; Case No. 4:20-cv-07912-HSG
                                                 2
               Case 4:20-cv-07912-HSG Document 9 Filed 02/05/21 Page 4 of 4


1
     granted leave to submit a response brief not to exceed the total length (calculated in
2
     accordance with Fed. R. Bankr. P. 8015(a)(7) and 8015(g)) of the principal briefs
3
     submitted on behalf of Appellants.
4
5
6    Dated: 2/5/2021                              ________________________________
7                                                 The Honorable Haywood S. Gilliam, Jr.
                                                  United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION OF
     REORGANIZED DEBTORS TO CONSOLIDATE CERTAIN BANKRUPTCY APPEALS
     Case No. 4:20-cv-07865-HSG; Case No. 4:20-cv-07911-HSG; Case No. 4:20-cv-07912-HSG
                                                     3
